Citation Nr: 1201593	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty for training from August 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As the Veteran's prior claim for entitlement to service connection for an acquired psychiatric disorder was denied by the Board, most recently, in April 2003, the Board will treat the Veteran's claim as an application to reopen her previously-denied appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that she was the victim of a sexual assault during her period of active duty for training (ADT), resulting in her current diagnosis of PTSD.  Although the Board regrets any further delay in adjudicating the Veteran's claim, this issue must be remanded for further development pursuant to the duty to assist.

In an April 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left knee disorder.  The Veteran's claim was denied, in pertinent part, because the record was silent for a current diagnosis of any psychiatric disorder.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  (Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).)  

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.    

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id. 

During her period of service, there are no complaints, treatment, or diagnoses of any acquired psychiatric disorder within the record.  Post-service, a February 2006 VA examination diagnosed the Veteran with PTSD, resulting from military sexual trauma.  That report also noted that the Veteran received counseling for PTSD at the VA Medical Center in Miami, Florida.  Subsequent VA treatment records detailed the Veteran's involvement in PTSD group therapy sessions, as well as ongoing PTSD treatment.  The most recent VA outpatient report within the claims file is dated March 30, 2007.

As to the VA outpatient report of February 2006, which diagnosed PTSD linked to in-service sexual trauma, the Board notes that the Veteran's record does not contain documentation to corroborate her claimed, in-service stressor.  Further, following an attempt by VA to obtain detailed information, so as to conduct a search to corroborate the in-service assault (see Notice, February 2007), the Veteran did not provide any additional information.  However, a report of contact dated April 3, 2007, noted that the Veteran responded to the outreach letter.  During a subsequent conversation, sources of evidence sufficient to corroborate her claimed stressor were discussed, however, no further information was received.  As such, while a current diagnosis of PTSD has been linked to a purported in-service event, or series of events, there is no evidence currently of record to establish an in-service event related to the currently-diagnosed disorder.

In a statement received in July 2008, the Veteran's representative noted that the Veteran's unit was predominately comprised of men, and that the Veteran was one of only a few women assigned to that unit.  It was further noted that the Veteran did not report her alleged sexual trauma, as evidenced by the lack of information contained within her service treatment or personnel records.  The representative argued that the Veteran's behavioral changes, to include self-destructive drug and alcohol use, were well-documented.  It was further argued that these changes were a symptom associated with the Veteran's alleged abuse.

As to this argument, the Board notes that the Veteran does have a history of polysubstance abuse.  A VA examination dated in May 1998 noted that from the mid-1980's to the early 1990's, she was a heavy user of cocaine, marijuana, and alcohol.  She received inpatient treatment at the Miami VAMC for 28 days in 1994. At the time of the VA examination, she was diagnosed with polysubstance abuse, in remission.

As to the Veteran's failure to provide a detailed account of her alleged in-service assault, the representative requested that the Board remand her appeal so as to provide her with one additional opportunity to substantiate her claim.  It was noted that VA did not question her account of the assault.  Instead, the claims file simply lacked the evidence necessary to support the conclusion that assault during her period of a ADT resulted in her current diagnosis of PTSD pursuant to 38 C.F.R. § 3.304 (f).

While attempts have been made to elicit additional information from the Veteran concerning her report of an in-service personal assault, the Board notes that the last such attempt was made in April 2007.  Acknowledging that many who are diagnosed with PTSD have difficulty expounding on those stressors which ultimately lead to their diagnosis, coupled with the length of time since the most recent inquiry, as well as her representative's statements with regard to behavioral changes to include drug and alcohol abuse, the Board finds that the Veteran should be afforded an additional opportunity to substantiate her claim for service connection.  

As such, the RO/AMC shall again issue proper notice as to the types of information she may submit in order to substantiate her claim for PTSD based on an in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board also notes that the Veteran is in receipt of VA outpatient treatment for her psychiatric disorder from the VA Medical Center in Tampa, Florida.  VA outpatient reports from the VAMC in Miami, Florida, are also of record.  The most recent report from the Tampa VAMC is dated in March 2007, and the most recent Miami VAMC record is dated in September 2002.  The Board notes that the February 2007 treatment record from the Tampa VAMC, which diagnosed the Veteran with PTSD related to an in-service sexual trauma, noted that the Veteran had received PTSD treatment from the Miami VAMC as well.  However, while psychiatric records from this facility are contained within the claims file, these records do not provide a diagnosis of PTSD.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, records from the VA Medical Center in Miami, Florida, dated from September 2002 through the present, as well as the VA Medical Center in Tampa, Florida, dated from March 2007 to the present should be associated with the claims file, to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of her claim, the February 2006 diagnosis of PTSD linked to linked to purported inservice events, as well as continued treatment for PTSD, the Veteran's claim should be remanded for an appropriate VA examination so as to determine whether any currently-diagnosed psychiatric disorder, to include PTSD and, is etiologically-related to her period of active service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should once again be afforded proper notice as to the types of information she may submit in order to substantiate her claim for PTSD based on an in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  Following a response from the Veteran, if applicable, the RO/AMC shall take whatever steps are necessary to develop the record accordingly, to include the corroboration of any noted in-service stressors for which additional information has been provided (such as a definitive time period and/or location of occurrence).

3.  The RO/AMC shall associate with the Veteran's claims folder any outstanding VA treatment records from the VA Medical Center in Miami, Florida, dated from September 2002 through the present, as well as the VA Medical Center in Tampa, Florida, dated from March 2007 to the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

4.  Following the procurement of the VA records noted in the paragraphs above, as well as any additional information from the Veteran, to the extent available, the RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder, to include PTSD.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner shall specifically note a review of the Veteran's service treatment records, as well as her personnel records, private records, and VA outpatient treatment records, and comment on the significance of such.  

The examiner must note that service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.

The examiner shall provide an opinion as to the following:

Is it at least as likely as not that any current psychiatric disorder was incurred in, or is a result of, the Veteran's active duty service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


